                                                              Case 1:19-cr-00265-DAD-BAM Document 26 Filed 08/19/20 Page 1 of 2

                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    RYAN TAYLOR
                                                          6

                                                          7

                                                         8                             IN THE UNITED STATES DISTRICT COURT
                                                          9                                EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                       Case No.      1:19-cr-00265-DAD-BAM
                                                         12                   Plaintiff,                       STIPULATION AND ORDER TO VACATE
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATT ORNEY




                                                                                                               STATUS CONFERENCE AND CALENDAR A
                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150




                                                                      v.                                       CHANGE OF PLEA HEARING
MICHAEL M C KNEELY




                                                         14    RYAN TAYLOR,
                                                         15                   Defendant.
                                                         16

                                                         17                                            STIPULATION
                                                         18          This matter is currently scheduled for a status conference on August 24, 2020 at 2:00
                                                         19   p.m. before the Honorable Barbara McAuliffe. Counsel and the Defendant now desire to vacate
                                                         20   this scheduling conference and instead calendar the matter for plea hearing on September 28,
                                                         21   2020 at 10:00 a.m. before United States District Court Judge Dale Drozd. The parties agree that
                                                         22   time under the Speedy Trial Act shall be excluded through September 28, 2020, in the interests
                                                         23   of justice, including but not limited to, the need for effective defense preparation and defense
                                                         24   investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
                                                         25   ////
                                                         26   ////
                                                         27   ////
                                                         28


                                                                                                                                                                 -1-
                                                              Case 1:19-cr-00265-DAD-BAM Document 26 Filed 08/19/20 Page 2 of 2

                                                          1    DATED: August 18, 2020            McGREGOR W. SCOTT
                                                                                                 United States Attorney
                                                          2
                                                                                                      s/ Joseph Barton (by authorization)
                                                          3
                                                                                                      JOSEPH BARTON
                                                          4                                           Assistant United States Attorney

                                                          5

                                                          6    DATED: August 18, 2020
                                                                                                 By: s/ Michael McKneely
                                                          7
                                                                                                     MICHAEL McKNEELY
                                                         8                                           Attorney for Ryan Taylor

                                                          9
                                                                                                ORDER
                                                         10

                                                         11   IT IS SO ORDERED.
                                                         12
                                                                 Dated:   August 19, 2020
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13                                          UNITED STATES DISTRICT JUDGE
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28



                                                                                                                                            -2-
